Case 5:19-cv-00203-GKS-PRL Document 30 Filed 08/27/20 Page 1 of 1 PagelD 3730

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
OCALA DIVISION

DANIEL AARON GIRE,
Plaintiff,

v. Case No: 5:19-cv-203-Oc-18PRL

COMMISSIONER OF SOCIAL SECURITY,
Defendant.

 

ORDER

THIS CAUSE concerns Plaintiff Daniel Aaron Gire’s appeal from a final decision of the
Commissioner of the Social Security Administration (the “Commissioner”) denying his application for
Disability Insurance Benefits. On August 10, 2020, the United States Magistrate Judge issued a report
and recommendation (the “Report and Recommendation”) recommending that the Commissioner’s
decision be affirmed (Doc. 29). After review of the Report and Recommendation (Doc. 29) and noting
that no timely objections have been filed, it is hereby ORDERED and ADJUDGED as follows:

1. United States Magistrate Judge Philip R. Lamens’s Report and Recommendation
(Doc. 29) is APPROVED and ADOPTED and made part of this Order for all purposes, including
appellate review.

2. The Commissioner’s decision is AFFIRMED under sentence four of 42 U.S.C. §

405(g).

3. The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE the
case.

DONE and ORDERED in Orlando, Florida, this day of August, 2020.

Py

G. KENDALL SHARP
SENIOR WNITED STATES DISTRICT JUDGE

 

Copies to: Counsel of Record
